DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 16-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landau (US 2013/0015609) in view of Mironets et al (US 2016/0325503).  
Regarding claims 12, Landau teaches an additive manufacturing machine 14, wherein a layer (i.e. a stratum) of powdered particles 12 is distributed upon a table 18 (Fig. 4A), wherein said table is considered to be a functional equivalent of the claimed plate.  Landau teaches that the manufactured components are not to be limited to a particular material type, and may include metal (par. 8).  If the components made from the powdered material are metal, the powdered material itself is considered to encompass metal particles.  The overlapping teachings constitute prima facie 22 to pass through said table (par. 11), thereby impinging upon a selected portion of the layer of powdered particles (Fig. 4A).  Landau further teaches the energy beam source 20 (Fig. 4A).  Landau also teaches the use of a lifting mechanism 30 to move base 28 into contact with the powdered particle layer 12, wherein the desired portions of the particle layer are fused to the base (Fig. 4A and par. 13).  This is considered to constitute the claimed object that is moved toward the first side of the plate into contact with the first stratum of powder, and the ultimate forming of a first layer upon the object, as claimed.  
Regarding the claimed heating appliance of instant claim 12, Landau teaches that one advantage of the disclosed process is that the exterior of the formed portion of the end-use component will be exposed throughout the process, as opposed to typical additive manufacturing processes in which the formed portions are buried in unfused powdered particles.  As such, it is possible to heat treat the formed portion of the end-use component, throughout the manufacturing process.  Landau teaches a variety of heat treat methods, including defocusing the laser and radiating the exposed geometries of the part with periodic and/or continuous energy.  Additional heat treat methods may include inductive heating, resistive heating, convention heating,  and other types of heating (par. 18).  Such a teaching therefore encompasses the function of the claimed “heating appliance,” which uses a heating element/means to heat the additively manufactured object.  
Landau does not expressly teach the use of multiple thermally insulated walls configured to retain heat within an enclosure that at least partially surrounds the object.  

Regarding claim 14, the use of heat, and thereby the use of insulative material, is/are considered to be a result effective variable(s).  Meaning, providing heat to a material or atmosphere surrounding a material, such as an additively manufactured object, produces a clear effect.  Use of insulation clearly helps to regulate the use and application of said heat, as is well known in the art (and across all arts accustomed to the utilization of thermodynamics).  Landau teaches the use of heat, as claimed, and Mironets serves to show that it is known in the art to thermally insulate the build chamber, surrounding the object to be manufactured.  As such, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to utilize insulation within the build chamber of Landau in order to effectively maintain the temperature of the atmosphere surrounding the additively manufactured object as desired, as taught and suggested by Landau and Mironets.  The instantly claimed “multiple thermally insulated walls” is considered to be directed toward the degree of insulation that is achievable.  As such, and absent a showing of unexpected results, the ability to determine the necessary level of insulation in the system of Landau, as combined with Mironets, is considered to be well within the purview of one having ordinary skill in the art and therefore would have been obvious.  Optimized levels of insulation would have been determined through routine experimentation and would have been designed to specification to fit the needs of the end user.  
claim 15, Landau teaches the use of gravity to retain the layer of powdered particles upon the top side of the table, wherein the energy beam source is located below the table (Fig. 4A).  
Regarding claims 16-18, Landau teaches that, after the fusing of the first layer (Landau refers to the formed first layer as the “first cross section 32”) upon the base 28, the base and first cross section are lifted relative to the table 18 by the lifting mechanism 30, and the powdered particles 12 are removed (par. 14).  Subsequently, a new layer of powdered particles 12N is provided onto the upper surface of the table, wherein the new layer of powdered particles is optionally of a different chemical composition from the initial layer (par. 15).  Next, Landau teaches that the base may be lowered such that the first cross section is disposed in close proximity with the additional powdered particles, thereby enabling the additional powdered particles to be selectively fused to the first cross section (par. 16).  
Regarding claim 19, base 28 could be considered to be the build support device, wherein the fusing of the first layer of powdered particles to form the first cross section 32 constitutes a coupling of the object to said build support device.  When Landau is viewed in this manner, the first cross section 32 becomes the claimed object that is moved toward the next layer of powdered particles.  As discussed above, the base 28, along with any formed layers of “object,” are moved relative to the table 18 via lifting mechanism 30.  This lifting mechanism is considered to constitute the claimed linear drive mechanism, as it is taught to move at least in a straight up and down mode.  
Regarding claim 21, the heating disclosed by Landau is not particularly limited, and therefore is subject to the desires one of ordinary skill would have for the 
Regarding claim 22, the necessary heating elements (i.e. heating means) contemplated by Landau would maintain temperature when in use, as that is their sole function.  While Landau is not limited to any particular type of heating, Landau does expressly disclose convention heating, as shown above.  In the instance of additively manufacturing an object in a build chamber, convention heating would involve convection currents throughout the atmosphere of the space surrounding the object.  In at least this embodiment, the heating element would regulate the temperature within the enclosure surrounding the object.  
Regarding claim 23, placement of insulative material within the build chamber of Landau, as combined with Mironets, is well within the purview of one having ordinary skill and is therefore considered to be prima facie obvious.  Regardless, the combination of prior art teaches not only the heating of the manufactured portions of the object but also the insulation of the enclosure surrounding said object.  Aside from the at least partially translucent table (which may also be relatively insulative so long as it still may function as intended), there is no reason, when being motivated to insulate the build chamber, that the insulative walls would not also extend to such a table/plate, as .  
 

Claims 13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landau (US 2013/0015609) in view of Mironets et al (US 2016/0325503) as applied to claim 12 above, and further in view of Scott (US 2011/0223349).  
Landau, as combined with Mironets, teaches an additive manufacturing process according to instant claim 12, as shown above.  
Landau does not expressly teach the use of a spreader as a means of distributing the powder layer.  
Scott, in a similar invention directed toward an additive manufacturing powder dispenser (abstract), teaches that powder is typically spread over the build layer by a spreading means such as a roller or a wiper, spreader, or coater.  Scott further teaches that it is important for the integrity of the component to be formed that the various powder layers are of consistent thickness and each layer is spread evenly over the build surface (par. 5).  
Regarding claim 13, as the use of such spreaders is conventionally known in the art, as taught at least by Scott, it therefore would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to utilize a spreader in the system of Landau, as combined with Mironets in order to disperse the powder across table 18 evenly and at a desired thickness.  
claim 24, the spreader of Landau, as combined with Mironets and Scott, must either be designed to be inside of the insulated enclosure or outside said enclosure.  If outside of the enclosure, a means for the spreader to enter the enclosure in order to supply the powder would have been necessitated, and thus would have been obvious to implement.  The instantly claimed opening, which is simply a port in the insulated enclosure of Landau, as combined with Mironets and Scott, is not considered to be directed toward an inventive concept, and is therefore prima facie obvious.  This line of reasoning is considered to be supported at least in part by an “obvious to try” rationale (MPEP 2143 I. E.), there being a very limited number of ways a spreader could even be physical incorporated into the system of Landau, as combined with Mironets, and function as intended.  

Response to Arguments
Applicant’s arguments, filed January 20, 2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mironets, as shown above.  
Applicant’s arguments are directed toward the newly amended and added subject matter, which is believed to have been addressed above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/Colin W. Slifka/Primary Examiner, Art Unit 1732